UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6510



WALLACE MITCHELL-EL,

                                            Plaintiff - Appellant,

          versus


YVONNE ELSWICK; GEORGE E. DEEDS; J. ARMEN-
TROUT, Assistant Warden Operations; RED ONION
STATE PRISON; EDWARD C. MORRIS, Deputy Direc-
tor; VIRGINIA DEPARTMENT OF CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-83-7)


Submitted:   July 13, 2000                 Decided:    July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wallace Mitchell-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wallace Mitchell-El appeals from the district court's order

denying his motion for reconsideration filed under Rule 60(b) of

the Federal Rules of Civil Procedure. Mitchell-El sought reconsid-

eration of the district court’s summary dismissal       without preju-

dice of his civil rights complaint.    “[A] plaintiff may not appeal

the dismissal of his complaint without prejudice unless the grounds

for dismissal clearly indicate that no amendment [in the complaint]

could cure the defects in the plaintiff's case.”    See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th

Cir. 1993) (internal quotation marks omitted).      In ascertaining

whether a dismissal without prejudice is reviewable in this court,

we must determine whether Mitchell-El “could save his action by

merely amending his complaint."       Id. at 1066-67.     Because the

grounds for dismissal of this action show that Mitchell-El could

save the action by filing an amended complaint in the district

court, the order denying reconsideration is not appealable.*       Ac-

cordingly, we dismiss the appeal for lack of jurisdiction.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                             DISMISSED




     *
         We note that the statute of limitations continues to run.

                                  2